Case 2:20-cv-11138-LJM-APP ECF No. 14, PageID.138 Filed 03/05/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LARRY HARPER, JR.,

             Plaintiff,                       Case No. 2:20-cv-11138
                                              District Judge Laurie J. Michelson
v.                                            Magistrate Judge Anthony P. Patti

MICHAEL JOHNSON,

           Defendant.
_________________________/

   ORDER GRANTING PLAINTIFF’S MOTION TO AMEND THE
COMPLAINT (ECF No. 10), DENYING AS MOOT PLAINTIFF’S EXCESS
MOTION TO AMEND (ECF No. 12) AND RECOGNIZING PLAINTIFF’S
PROPOSED AMENDED COMPLAINT AS THE OPERATIVE PLEADING

A.    Background

      Plaintiff Larry Harper, Jr., a state prisoner proceeding without the assistance

of counsel, filed his complaint against two Defendants, Michael Johnson and

James A. Parker, as well as his application to proceed without prepayment of fees,

on April 18, 2020. (ECF Nos. 1 & 2.) The Court granted Plaintiff’s application on

May 15, 2020 (ECF No. 4), and on July 2, 2020, entered an order dismissing

Defendant Parker from the lawsuit and directing the United States Marshal Service

(USMS) to serve Defendant Johnson at the Detroit Police Department (ECF No.

5). The USMS acknowledged receipt of the service documents on August 11,

2020 (ECF No. 7), and the undated certificate of service was returned executed and
Case 2:20-cv-11138-LJM-APP ECF No. 14, PageID.139 Filed 03/05/21 Page 2 of 4




filed on December 18, 2020 (ECF No. 9). Counsel entered an appearance on

Defendant Johnson’s behalf on March 4, 2021. (ECF No. 13.) Defendant James

A. Parker having been dismissed from this case on July 2, 2020 (ECF No. 5), all

Defendants have now been served. The case was referred to me for all pretrial

matters on November 23, 2020. (ECF No. 8.)

      On January 9, 2021 (and signed on January 4th), but not docketed until

January 22, 2021, Plaintiff filed a motion to amend his complaint pursuant to

Federal Rule of Civil Procedure 15(a), requesting leave to amend to remove

Defendant Parker from the complaint following the Court’s order dismissing him

from the lawsuit. (ECF No. 10, PageID.68-73.)1 Plaintiff states in the motion that

he filed a previous motion to amend on December 28, 2020, but failed to attach his

proposed amended complaint (ECF No. 10, PageID.68), prompting him to file

another motion and proposed amended complaint (without a caption), which

appears to remove any reference to Defendant Parker (ECF No. 10, PageID.74-

109). The Undersigned assumes that Plaintiff’s reference to an earlier motion to

amend was to ECF No. 12 which, although docketed on January 28, 2021, after the




1
 Plaintiff also filed, that same day, a separate “(proposed) amended complaint.”
(ECF No. 11.) A review of the document reveals that it is a pro se prisoner
complaint form on which Plaintiff wrote “see attachment” in each of the
substantive portions. (ECF No. 11.)
                                         2
Case 2:20-cv-11138-LJM-APP ECF No. 14, PageID.140 Filed 03/05/21 Page 3 of 4




motion to amend at ECF No. 10, is dated December 28, 2020, and contains no

attached proposed amended complaint. (ECF No. 12.)

B.     Plaintiff’s Motion to Amend

       Fed. R. Civ. P. 15(a) provides, in pertinent part, that “[a] party may amend

its pleading once as a matter of course within . . . 21 days after serving it, or . . . if

the pleading is one to which a responsive pleading is required, 21 days after service

of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e),

or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(A) & (B). If the Court

considers December 18, 2020, to be the date Defendant Johnson was served (see

ECF No. 9), Plaintiff filed his motion to amend (ECF No. 10) 22 days after serving

his original complaint. Nevertheless, because Plaintiff filed his motion to amend

prior to service of a responsive pleading (which the Court has not ordered) or

service of a motion under Rule 12(b), (e), or (f), the motion (ECF No. 10) is

GRANTED, as leave to file an amended pleading is not necessary at this juncture,

and Plaintiff’s excess motion to amend (ECF No. 12) is DENIED AS MOOT.

C.     Operative Pleading

       In order to save Plaintiff from the tedious task of re-copying the entirety of

his 34-page proposed amended complaint by hand, the Court hereby recognizes

ECF No. 10, PageID.74-108 as the operative pleading going forward in this matter,

without the need for re-filing.


                                             3
Case 2:20-cv-11138-LJM-APP ECF No. 14, PageID.141 Filed 03/05/21 Page 4 of 4




  IT IS SO ORDERED.

Dated: March 5, 2021               ______________________
                                   Anthony P. Patti
                                   UNITED STATES MAGISTRATE JUDGE




                                     4
